t c summary opinion united_states tax_court charles michael snyder petitioner v commissioner of internal revenue respondent docket no 20546-03s filed date charles michael snyder pro_se kelley a blaine and wesley f mcnamara for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date the issue for decision is whether respondent abused his discretion in determining that the proposed levy action to collect petitioner’s unpaid federal_income_tax for through should proceed background the facts have been stipulated and they are so found this case was submitted fully stipulated pursuant to rule at the time his petition was filed petitioner resided in portland oregon petitioner filed federal_income_tax returns for the taxable years through but did not pay in full the tax he reported respondent assessed the taxes shown on petitioner’s returns but eventually designated his account currently not collectible meaning that respondent would suspend enforced collection of petitioner’s outstanding tax_liabilities after petitioner failed to file hi sec_2001 tax_return however respondent removed the currently not collectible designation and proceeded with collection efforts in date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to the taxable years through petitioner timely submitted a form request for a collection_due_process_hearing his case was assigned to an appeals officer who sent petitioner a letter requesting information and scheduling an administrative hearing for date petitioner did not attend the hearing the appeals officer and petitioner thereafter exchanged correspondence petitioner initially raised a spousal defense under sec_6015 but abandoned this argument because he did not file joint tax returns for the years at issue petitioner indicated that he was unable to pay his tax_liabilities but did not provide financial information that the appeals officer had requested petitioner also sought to challenge his underlying tax_liabilities asserting that the tax reported on his through tax returns was incorrect petitioner made various contentions about losses_incurred in connection with oil_and_gas interests in texas however he did not provide the appeals officer with information concerning these interests the appeals officer informed petitioner that if he wished to dispute his underlying tax_liabilities he should file amended returns petitioner did not file an amended_return for any of the years at issue respondent issued petitioner a notice_of_determination on date sustaining the proposed levy action the notice_of_determination stated that the requirements of applicable law or administrative procedure had been met and that the levy action balanced the need for the efficient collection of tax with the concern that any collection action be no more intrusive than necessary discussion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax who fails to pay the tax within days after the notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is made if a sec_6330 hearing is requested the hearing is to be conducted by the office of appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 and c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability at a hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 122_tc_1 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 122_tc_287 we review nonliability administrative determinations for abuse_of_discretion and we review determinations as to the underlying tax_liability de novo fishbach v commissioner tcmemo_2005_38 citing 119_tc_140 and 114_tc_604 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 in reviewing for abuse_of_discretion we generally consider only arguments issues and other matters that were raised at the administrative hearing or otherwise brought to the attention of the office of appeals 118_tc_488 sec_301_6320-1 q a-f5 proced admin regs petitioner did not receive a notice_of_deficiency for any of the years at issue he therefore may challenge his underlying tax_liabilities we review respondent’s determination of petitioner’s underlying tax_liabilities de novo we review respondent’s nonliability administrative determinations for abuse_of_discretion see fishbach v commissioner supra petitioner’s underlying tax_liabilities petitioner raises two challenges with respect to his underlying tax_liabilities both of which focus on the burden_of_proof first petitioner notes the liabilities at issue are self-assessed ie they are based on petitioner’s tax returns because petitioner now disputes the accuracy of his returns he appears to argue that the validity of his assessed tax_liabilities is called into question petitioner believes respondent therefore must prove that the underlying tax_liabilities are correct we disagree the secretary shall assess all taxes determined by a taxpayer as shown on the taxpayer’s return see sec_6201 where a taxpayer later disputes his underlying tax_liability in a lien or levy proceeding the taxpayer generally bears the burden_of_proof see 122_tc_280 affd 132_fedappx_919 2d cir horn v commissioner tcmemo_2002_207 thus respondent properly assessed the tax shown on petitioner’s returns and petitioner bears the burden of proving his returns are inaccurate petitioner’s second argument is that his tax returns do not reflect losses_incurred in connection with his oil_and_gas interests petitioner concedes that he does not have records to support the claimed losses petitioner asserts that the parties involved in the litigation of his oil_and_gas interests have refused to provide him with any information thereby making it impossible for him to provide substantiation for reasons that are not clear however petitioner insists that respondent has or should have such information in respondent’s administrative file petitioner therefore believes that respondent has evidence of the losses and should reduce petitioner’s outstanding tax_liabilities accordingly deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving that he is entitled to the deductions claimed see rule a 503_us_79 a taxpayer bears the burden of proving a deductible loss as well as the extent and amount of the loss 97_tc_200 in this case petitioner has not produced any credible_evidence that he sustained a deductible loss in connection with his oil_and_gas interests petitioner believes that respondent has relevant information that petitioner has been unable to obtain petitioner has not explained the basis for this belief nor does the record support his contention petitioner may be arguing that respondent is required to compel the parties to the litigation to provide petitioner with relevant information assuming this is the case petitioner is mistaken the commissioner is not obligated to obtain records from third parties on the taxpayer’s behalf see poindexter v commissioner supra pincite commissioner’s refusal to subpoena records on taxpayer’s behalf did not relieve taxpayer of his burden_of_proof horn v commissioner supra see also sec_6001 taxpayer is required to maintain adequate_records we conclude that petitioner has failed to prove his underlying tax_liabilities should be reduced petitioner’s proposed collection alternatives petitioner asserts that he is unable to pay his tax_liabilities petitioner did not provide financial information to substantiate this assertion however nor did he offer a credible explanation for his failure to do so petitioner contends that he submitted an offer-in-compromise oic several years ago to an internal_revenue_service office in utah the oic was not made part of the record and petitioner does not argue that he submitted an oic to the appeals officer in connection with the proposed levy action thus it appears that petitioner did not raise an oic or other collection alternative with the office of appeals see sec_6330 magana v commissioner t c pincite even if petitioner had raised an oic as a collection alternative the result in this case would not change where a taxpayer is noncompliant with federal tax laws or does not provide current financial information the commissioner’s refusal to process an oic is not an abuse_of_discretion roman v commissioner tcmemo_2004_20 rodriguez v commissioner tcmemo_2003_153 petitioner’s failure_to_file hi sec_2001 tax_return and provide respondent with current financial information would therefore preclude us from finding an abuse_of_discretion on the basis of our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the proposed collection action against petitioner respondent’s determination therefore is sustained in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
